Citation Nr: 0009683	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-03 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased initial evaluation for service-
connected right ear hearing loss with perforated eardrum, 
evaluated as noncompensable prior to March 12, 1998, and as 
10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1944 to April 
1946.
This appeal arises from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which granted service connection for 
residuals of a perforated right ear drum and assigned an 
initial noncompensable evaluation for that disability.  The 
veteran disagreed with that evaluation, and, after the RO 
issued a statement of the case (SOC) in February 1998, the 
veteran submitted a timely substantive appeal in March 1998.  
By an April 1998 rating decision, the RO recharacterized the 
disability as hearing loss, right ear, with perforated ear 
drum, and assigned a 10 percent evaluation.  By a Board 
decision issued in August 1999, the claim of entitlement to 
service connection for service-connected right ear hearing 
loss was remanded.  The claim returns to the Board following 
remand.  

The record reflects that the veteran has not perfected a 
substantive appeal following issuance of a November 1999 
statement of the case regarding denial of entitlement to 
service connection for hearing loss, left ear.  An appeal 
regarding this issue is not before the Board at this time.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was shown to manifest level III hearing in 
his service-connected right ear prior to March 5, 1998, and 
level XI hearing thereafter.

3.  Service connection for a left ear hearing loss has not 
been established.



CONCLUSION OF LAW

The criteria for compensable (10 percent) initial evaluation 
for service-connected right ear hearing loss with perforated 
eardrum, prior to March 5, 1998, or to an evaluation in 
excess of 10 percent thereafter, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.85, Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes the veteran's claim was remanded 
in August 1999 when it was determined that the issue of an 
increased (staged) rating for right ear hearing loss was 
inextricably intertwined with the unadjudicated issue of 
service connection for a left ear hearing loss, as the rating 
for the right ear loss would be different depending upon 
whether one or both of the veteran's hearing losses were 
service connected.  The Board accepted a February 1999 
statement from the veteran's representative as a notice of 
disagreement with a November 1998 RO decision which denied 
service connection for left hear hearing loss; therefore, the 
Board remanded for issuance of a statement of the case (SOC) 
as to that decision, and to provide the veteran with the 
opportunity to perfect his appeal of that determination or to 
submit evidence which could well ground his claim.  An SOC 
was issued in November 1999, but no substantive appeal was 
filed within 60 days following the issuance of that SOC prior 
to the RO returning the case to the Board in March 2000.  

The Board finds the veteran's claim well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Court has held that 
when a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  All relevant 
facts have been properly developed and that no further 
assistance to the veteran is required to comply with the duty 
to assist as mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to a conclusion that 
the current evidence on file is inadequate for proper rating 
purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability evaluations is the ability of the body as 
a whole, or of a system or organ of the body to function 
under the ordinary conditions of daily life, including 
employment.  See 38 C.F.R. § 4.10.

The Court has held that at the time of an initial rating in 
an original claim separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson, at 126.  The 
Board notes that service connection for a right ear hearing 
loss, then characterized as residuals of a perforated right 
ear drum, was granted by a September 1997 RO decision.  A 
noncompensable (0 percent) rating was granted at that time, 
effective August 29, 1997, the date of receipt of the 
veteran's application for compensation.  

The veteran was seen for right ear hearing loss on March 5, 
1998, and shortly thereafter, submitted that evidence to VA.  
The evidence was received by VA on March 10, 1998, and was 
received for claims processing on March 12, 1998.  An April 
1998 rating decision increased the rating to 10 percent, 
effective March 12, 1998, the date of receipt of the private 
audiological examination report for processing.  

The Board finds that, where an appeal from an original claim 
is at issue, and the question is the appropriate date for an 
increased staged rating, the effective date of the increased, 
or staged, rating is controlled by 38 U.S.C.A. § 5110(a), 
which states that effective date is fixed in accordance with 
the facts found.  38 C.F.R. § 3.400.  As the medical evidence 
establishes that the increased severity of hearing loss arose 
no later than March 5, 1998, the date of the examination 
conducted by the private clinician, the Board finds that the 
effective date of the compensable (10 percent) evaluation for 
right hear hearing should be March 5, 1998.  

The Board will next consider whether a compensable rating was 
warranted prior to March 5, 1998, and whether a rating in 
excess of 10 percent is warranted subsequent to that date.

The Board notes that by regulatory amendment effective June 
10, 1999, changes were made to the schedular criteria for 
evaluating the ear, including hearing loss, and other sense 
organ disorders, as set forth in 38 C.F.R. § 4.85-4.87a.  See 
61 Fed. Reg. 64, 25,202-25,210 (1999).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  Notes to this amendment, however, 
indicate that the revisions of the sections addressing ear 
and other sense organs are part of the overall revision of 
the rating schedule based on medical advances, etc., rather 
than representing liberalizing interpretations of 
regulations.  As will be noted below, these revisions, even 
when applied, do not affect the evaluation of this veteran's 
bilateral hearing loss, as the amendment notes they are an 
attempt to assure more equitable evaluations in a small 
number of veterans with unusual patterns of hearing 
impairment.  See 61 Fed. Reg., supra.

There is no evidence of record the veteran has a language 
problem, inconsistent speech discrimination scores, etc., or 
that the provisions of 38 C.F.R. § 4.86 are applicable.  See 
38 C.F.R. § 4.85.

In rating a service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Ratings of hearing 
loss range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 hertz.  

To rate the degree of disability from hearing loss, the 
revised rating schedule establishes eleven auditory acuity 
levels, designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 C.F.R. §§ 4.85, 
Diagnostic Codes 6100 to 6110 (1999).  For the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

In situations where service connection has been granted only 
for defective hearing involving one ear, and the veteran does 
not have total deafness in both ears, the hearing acuity of 
the non-service connected ear is considered to be normal.  
See 38 C.F.R. §§ 3.383, 4.1.  In such situations, a maximum 
10 percent evaluation is assignable where hearing in the 
service-connected ear is at a level of X or XI.  See 
38 C.F.R. §§ 4.85, Table VII, Diagnostic Code 6100, 6101.

38 C.F.R. § 4.85(f) provides that, if impaired hearing is 
service-connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the non- service-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of I.

A January 1998 VA audiological examination report indicated 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
75
80
95

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 71 decibels for the right ear.  Speech 
audiometry revealed speech recognition ability of 88 percent 
in the right ear.

The findings of the January 1998 examination, applied to 
Table VI of 38 C.F.R. § 4.85, result in a numeric designation 
of level III for the right ear.  Applying that numeric 
designation to Table VII, with a level I designation for the 
non-service connected left ear, as noted above, results in a 
noncompensable (0 percent) rating, under Diagnostic Code 
6100, for the veteran's right ear hearing loss.  38 C.F.R. 
§4.85, Table VI, VII, Diagnostic Code 6100.  There is no 
other audiological medical evidence of record between January 
and March 1998.  Thus, the Board concludes that a compensable 
rating for the veteran's right ear hearing loss, prior to 
March 12, 1998, is not warranted.  In determining a rating 
for a disability, the Board may only consider those factors 
which are included in the rating criteria provided by 
regulations for rating that disability.  To do otherwise 
would be legal error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992).

A March 1998 private audiological examination report 
indicated that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
90
X
95

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 85 decibels for the right ear.  Speech 
recognition ability was noted to be 28 percent in the right 
ear.

The Board notes that a comparison of the audiometry findings 
of the January 1998 VA audiological examination and the March 
1998 private audiological examination reveal that the 
findings vary significantly, even though they were conducted 
less that two months apart.

The findings of the March 1998 examination, applied to Table 
VI of 38 C.F.R. § 4.85, result in a numeric designation of 
level XI for the right ear.  Applying that numeric 
designation to Table VII, with a level I designation for the 
non-service connected left ear, as noted above, results in a 
10 percent rating, under Diagnostic Code 6100, for the 
veteran's right ear hearing loss.  38 C.F.R. §4.85, Table VI, 
VII, Diagnostic Code 6100.  Thus, the Board concludes that a 
rating in excess of 10 percent is not warranted subsequent to 
March 12, 1998, for the veteran's right ear hearing loss.  
Massey, supra; Pernorio, supra.

Accordingly, the preponderance of the evidence is against an 
increased initial evaluation for service-connected right ear 
hearing loss with perforated eardrum, evaluated as 
noncompensable prior to March 5, 1998, and as 10 percent 
disabling thereafter.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An initial compensable evaluation for service-connected right 
ear hearing loss with perforated eardrum prior to March 5, 
1998, is denied.

A 10 percent evaluation is granted as of March 5, 1998, for 
service-connected right ear hearing loss.  

An evaluation in excess of 10 percent after March 5, 1998, is 
denied.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

 

